ORDER
RHONDA M. ANDERSON of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1998, having pleaded guilty in the United States District Court for the Eastern District of Pennsylvania to one count of mail fraud in violation of 26 U.S.C.A. 1341 and 1346, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), RHONDA M. ANDERSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that RHONDA M. ANDERSON comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that RHONDA M. ANDERSON be restrained and enjoined from practicing law during the period of her suspension.